Per Curiam.
The defendant, Thomas F. Williams, was tried, convicted, and sentenced in six cases at the January, 1965 Criminal Session, Durham Superior Court. Each of the indictments contained two counts: (1) the felonious breaking and entering of a specifically described building; (2) the larceny of designated personal property of a value not in excess of $200.00. The indictments failed to charge the larcenies resulted from, or were connected with, a felonious breaking and hence were misdemeanors. State v. Williams, 267 N.C. 424, 148 S.E. 2d 209. The Court remanded the cases to the Superior Court for resentence on the larceny counts.
Judge Copeland followed the mandate of this Court and imposed valid sentences on the larceny charges. The judgments provided the defendant should have credit (1) for time served; (2) time spent in jail awaiting trial and decision on appeal; and (3) allowance for good behavior. Counsel excepted and appealed, feeling there was some uncertainty whether Judge Copeland’s order applied the credits to *720the proper sentences and commitments thereon. However, the order is specific. The prison authorities will, no doubt, implement it by applying the credits to the proper judgment or judgments, in the order of the time of service.
Affirmed.